EXHIBIT 10.1

 

April 28, 2003

 

Martin J. Yudkovitz

440 Michigan Road

New Canaan, CT 06840

 

Dear Marty,

 

In connection with our offer to you of the position of President, reporting to
Mike Ramsay, TiVo Inc. is pleased to offer you the following employment terms in
addition to the employment terms described in the offer letter we provided to
you on April 28, 2003 (the “Offer Letter”).

 

For the fiscal year ending January 31, 2004, TiVo guarantees a payment of 50% of
your bonus under the Executive Incentive Plan as described in the Offer Letter.
Further, there will be no pro-ration due to your mid-year start date so you have
the opportunity to earn the full year’s bonus.

 

For the first two full years of your employment, TiVo will establish a milestone
based incentive plan that will pay you $75,000 per year based on achievement of
pre-agreed milestones. The milestones for this individualized incentive plan
will be mutually agreed to by yourself and Mike Ramsay, and will be paid when
the milestones are achieved.

 

A further executive benefit, in addition to TiVo’s benefit package described in
the Offer Letter, for your first 12 months of employment, will be an expense
allowance that will not exceed $50,000. This allowance is intended to reimburse
you for personal travel costs, living expense and transportation associated with
your commute between New York and Alviso. This allowance will also cover
expenses such as broadband access and telecopier service at your Bay Area
residence. TiVo will approve and then pay your Bay Area hotel costs for the
first month of your employment.

 

TiVo will also reimburse the legal expenses you incur in the review and
preparation of this agreement and the other agreements referred to herein and in
the Offer Letter. The total fees associated with legal review shall not exceed
$5,000.00.

 

In addition to the three stock option awards under the 1999 Equity Incentive
Plan described in the Offer Letter, TiVo further commits to award a stock option
renewal of at least 100,000 shares during your third year of employment.

 

Starting from February 1st 2004, and if mutually agreed to by yourself and the
Company that a relocation is required, you and your family will receive a
relocation package from your current home to the Bay Area. Details of this
package are to be finalized but would include home finding trips, sale and
purchase costs and movement of your household goods. The total expense of this
package is not to exceed $400,000, plus gross up for income tax purposes. This
relocation package will be available to you for up to eighteen months from your
start date.

 

If your employment with the Company is terminated by the Company other than for
cause and such termination does not qualify you for severance benefits under the
separate executive agreement



--------------------------------------------------------------------------------

Mr. Martin J. Yudkovitz

Page 2

 

 

between yourself and TiVo referred to in the Offer Letter, you will receive a
severance package comprised of the following elements: a) your then-current base
salary paid bi-monthly over a 12 month period following the date of termination;
b) your most recently established annual bonus target paid at 100%, in a lump
sum at the time of termination; c) the remainder of your Sign-On Bonus (as
defined in the Offer Letter), or four quarterly payments of your Sign-On Bonus,
whichever is less; d) medical, dental, and vision benefits equivalent to those
in place at the time of termination will continue for the 12 month period
following the date of termination; and e) effective as of the date of
termination, such number of your outstanding stock options as would have vested,
simply as a result of the passage of time, during the 12 month period following
the date of termination if you had remained continuously employed with the
Company will vest and become immediately exercisable as of the date of
termination and will remain exercisable for ninety (90) days following the date
of termination. The conditions under which the Company may terminate your
employment for cause shall be the same as those set forth in the executive
agreement referred to above.

 

This letter, together with the Offer Letter, supersedes any other agreements or
promises made to you by anyone, whether written or oral. Please sign and date
this letter and the Offer Letter, and return them to me if you wish to accept
employment at TiVo under the terms described above and in the Offer Letter.

 

Sincerely,

     

ACCEPTED

           

Michael Ramsay

 

Chief Executive Officer

      Martin J. Yudkovitz

DATE:    April 28, 2003

--------------------------------------------------------------------------------

     

DATE:    April 28, 2003

--------------------------------------------------------------------------------